DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 12/07/2020 is acknowledged. Claim 20 is amended and claim 21 is canceled. Claims 20 and 22-30 are under examination.

Claim Interpretation
	The term “administrating” is a synonym for “administering”.

Sequence Rules
This application complies with the requirements of 37 CFR 1.821 through 1.825 Specifically, Applicant has submitted an amendment to the specification 12/07/2020 adding sequence identifiers to the corresponding amino acid sequences at p. 24.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection of claim 21 is hereby withdrawn in response to Applicant’s cancelation of that claim.

Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claims 20 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 20 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid.

Claim Rejections - 35 USC § 102
The rejection of claims 20-22 and 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Diamond (USPGPUB 20060128708) is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid, which Diamond does not teach. Rather, Diamond teaches a method of mitigating addictive behavior or withdrawal associated with chronic consumption of a substance of abuse, such as heroin, comprising administration of mefloquine (see claims 1 and 2). 

The rejection of claims 20, 21 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Mouthon et al. (USPGPUB 20120135960) is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid, which Mouthon et al. do not teach. Rather, Mouthon et al. contemplate treating patients with drug 

The rejection of claims 20, 21 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Moradi et al. (Journal of Biomedical Science 2013, 20:77—on IDS filed 03/13/2019) is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid, which Moradi et al. do not teach. Rather, Moradi et al. teach mefloquine is useful in the treatment of morphine (an opioid analgesic) withdrawal symptoms (see abstract; p. 5, paragraph bridging left and right columns). 

Claim Rejections - 35 USC § 103
The rejection of claims 20-30 under 35 U.S.C. 103 as being unpatentable over Diamond (USPGPUB 20060128708) in view of McCook (WO 2008/116135—on IDS filed 03/13/2019) is withdrawn in response to Applicant’s amendment of the claims to recite administering probenecid, which the combined teachings of Diamond and McCook do not teach. As noted above, the primary reference by Diamond teaches a method of mitigating addictive behavior or withdrawal associated with chronic consumption of a substance of abuse, such as heroin, comprising administration of mefloquine (see claims 1 and 2). The secondary reference by McCook discloses that mefloquone can be formulated into a lotion or a transdermal patch for topical administration (see p. 7, paragraph [0019]; p. 19, paragraph [0046]). 

New Rejections
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gramsch et al. (European Journal of Pharmacology, 44 (1977) 231-240—on IDS filed 03/13/2019). Claim 20 has been amended to incorporate a limitation from now canceled claim 21, and recites a method of treating or ameliorating opioid withdrawal symptoms in a subject comprising administering to the subject an effective amount of probenecid. Gramsch et al. teach a study which measured striatal dopamine metabolism during pharmacologically-induced morphine (an opiate) withdrawal in rats (see abstract). Gramsch et al. report that probenecid treatment also resulted in “reduced…frequency of jumping which occurred during precipitated opiate withdrawal” (see sentence bridging pages 234 and 235). Thus, Gramsch et al. clearly teach an effective amount of probenecid administered to rats resulted in treatment of a symptom of opiate withdrawal. Finally, Gramsch et al. teach a formulation of probenecid that can be injected (see p. 232, right column, 2nd paragraph under “2.4 Drugs administered” and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gramsch et al. (cited above) in view of Johnson (20120220607). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Claim 20 has been amended to incorporate a limitation from now canceled claim 21, and recites a method of treating or ameliorating opioid withdrawal symptoms in a subject comprising administering to the subject an effective amount of probenecid. Gramsch et al. teach a study which measured striatal dopamine metabolism during pharmacologically-induced morphine (an opiate) withdrawal in rats (see abstract). Gramsch et al. report that probenecid treatment also resulted in “reduced…frequency of jumping which occurred during precipitated opiate withdrawal” (see sentence bridging pages 234 and 235). Thus, Gramsch et al. clearly teach an effective amount of probenecid administered to rats resulted in treatment of a symptom of opiate withdrawal.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Gramsch et al. teach a formulation of probenecid that can be injected (see p. 232, right column, 2nd paragraph under “2.4 Drugs administered” and Figure 3 legend), thus teaching the limitation of claim 25, they do not teach formulating the probenecid for topical or oral administration with the delivery agents and enhancers recited in the claims. Johnson teaches that uric acid lowering agents such as probenecid can be formulated for topical administration (see paragraphs [0027], [0028] and [0075]-[0077]). Johnson teaches that the topical compositions can be in the form of creams, gels, lotions, ointments and the like (see paragraph [0077]). Johnson teaches that compositions formulated for liquid or gel form may contain wetting, emulsifying or 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Gramsch et al. by formulating the probenecid for various routes of delivery, as taught in Johnson because Johnson teaches that uric lowering agents such as probenecid are capable of being administered by multiple routes, including topical, transdermal, oral and injection (see paragraph [0041]). The person of ordinary skill in the art would have been motivated to use various routes of administration because while Gramsch et al. teach injection, oral, topical and transdermal routes are generally less invasive and painful and more convenient. Furthermore, the person of ordinary skill in the art could have reasonably expected success because such formulations were well-established in the prior art.
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649